PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/010,374
Filing Date: 15 Jun 2018
Appellant(s): Ubiquitous Energy, Inc.



__________________

For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/28/2022

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 8/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910) and Weiss (US Pub No. 2016/0141497)
Regarding Claim 1 and 9, Pena et al. teaches a visibly transparent photovoltaic device [Fig. 1, 0020-0026]]  comprising:
a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020];
a second visibly transparent electrode [6, Fig. 1, 0025]] above the first visibly transparent electrode [2, Fig. 1, 0020];
a first visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025], and wherein the first visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
a second visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025] and in direct contact with the first visibly transparent active [4, Fig. 1, 0023], wherein the second visibly transparent active layer [4, Fig. 1, 0023] comprises a second photoactive compound [0023], wherein the second visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
Pena et al. is silent on the compound of claim 1, and the limitations of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.”
Elfers et al. teaches an oligithiophene used to as a material to provide increased solar cell efficiency [Abstract and top left of page, page 13901], such as QBT [page 13902, top left of page], which is less than 700 amu.
Since Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophen derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the QBT of Elfers et al. in the first visibly transparent photoactive layer of Pena et al. in order to provide a solar cell with higher efficiency by overcoming the Shockley-Quiesser limit [Abstract].
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pena et al. in order to provide a photoactive layer with improved efficiency [0033] by improving thermal stability [0011-0013].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “ a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 2, within the combination above, Pena et al. is silent on wherein the second photoactive compound comprises a boron-dipyrromethene-based compound.
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pena et al. in order to provide a photoactive layer with improved efficiency [0033] by improving thermal stability [0011-0013].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding Claim 3, within the combination above, modified Pena et al. is silent on the limitation of “wherein the second photoactive compound comprises an ultraviolet acceptor molecule.”
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the second photoactive compound comprises an ultraviolet acceptor molecule”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 4, within the combination above, modified Pena et al. is silent on the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material”
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, within the combination above, modified Pena et al. is silent on the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material” 
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material” 	
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 6, within the combination above, modified Pfeiffer et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer have a thickness of 40 nm to 500 nm [0023] overlapping the claimed range of 1 nm to 300 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [0023].
Regarding Claim 8, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [Fig. 1, 0020-0026].
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910), and Weiss (US Pub No. 2016/0141497) as applied above in addressing claim 1, in further view of Zotti (Chem. Mater. 2006, 18, 1539-1545), 
Regarding Claim 10, within the combination above, modified Pena et al. is silent on the compounds of claim 10.
Zotti et al. teaches a quinoidal oligithiophene used as donor and acceptor materials [page 1539, middle right of page], such as T2CN4 and T3CN4 [page 1540, top left of page] 
Since modified Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophene derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the T3CN4 of Zotti et al. in the first visibly transparent photoactive layer of Pena et al. as it is merely the selection of known Oligothiophenes used in active components in organic device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
 Claim 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910), Zotti (Chem. Mater. 2006, 18, 1539-1545), and Weiss (US Pub No. 2016/0141497)
Regarding Claim 21, Pena et al. teaches visibly transparent photovoltaic device [Fig. 1,0020-0026 ] comprising: a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [1, Fig. 1, 0020] coupled to the visibly transparent substrate [1, Fig. 12, 0255]; 
a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent electrode [2, Fig. 1, 0020];
 a first visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [1, Fig. 1, 0020] and the second visibly transparent electrode [6, Fig. 1, 0025],  and wherein the first visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
a second visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] between the first visibly transparent electrode [1, Fig. 1, 0020] and the second visibly transparent electrode [6, Fig. 1, 0025] and in direct contact with the first visibly transparent photoactive layer [0023], wherein the second visibly transparent active layer [0023] comprises a second photoactive compound [0023], wherein the second visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]
Pena et al. is silent on the first photoactive compound is a quinoidal compound and the limitations of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.”
Elfers et al. teaches a oligithiophene used to as a material to provide increased solar cell efficiency [Abstract and top left of page, page 13901], such as QBT [page 13902, top left of page], which is less than 700 amu.
Since Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophen derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the QBT of Elfers et al. in the first visibly transparent photoactive layer of Pena et al. in order to provide a solar cell with higher efficiency by overcoming the Shockley-Quiesser limit [Abstract].
Zotti et al. teaches a quinoidal oligithiophene used as donor and acceptor materials [page 1539, middle right of page], such as T2CN4 and T3CN4 [page 1540, top left of page, T3CN4 is less than 700 amu] 
Since modified Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophene derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the T3CN4 of Zotti et al. in the first visibly transparent photoactive layer of Pena et al. as it is merely the selection of known Oligothiophenes used in active components in organic device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
It would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pena et al. in order to provide a photoactive layer with improved efficiency [0033] by improving thermal stability [0011-0013].
In addition, the combination would have been merely the selection known photoactive active layer materials known in the art and one of ordinary would have been reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 22, within the combination above, modified Pena et al. teaches comprising:
a first buffer layer [3, Fig. 1, 0022]  in direct contact with the first visibly transparent active layer [4, Fig. 1, 0023]; or
a second buffer layer [5, Fig. 2, 0024] in direct contact with the second visibly transparent active layer [4, Fig. 1, 0023, the active layer 4 comprises two active layers comprising a first and second transparent active layer].
Regarding Claim 23, within the combination above, modified Pena et al. teaches wherein the first buffer layer [3, Fig. 1, 0022] comprises an electron transport layer or wherein the second buffer layer comprises a hole transport layer [5, Fig. 2, 0024].
Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Elfers (J. Phys. Chem. C 2016, 120, 13901−13910), Zotti (Chem. Mater. 2006, 18, 1539-1545), and Weiss (US Pub No. 2016/0141497) and applied above in addressing claim 21, in further view of Pfeiffer (US Pub No. 2013/0104968),
Regarding Claim 24, within the combination above, modified Pena et al. is silent on have a visible transmission greater than 30% [0150].
Pfeiffer et al. teaches a solar cell with a visible transmission of 10 to 80% overlapping the limitation of greater than 30 [0150].
Since Pena et al. teaches the transmission of the device can be modified [0033], and tune the device color perception to an observer [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the transparency of modified Pena et al. to the range as disclosed by Pfeiffer et al. as it merely a conventional manner for tuning a device color perception in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
 (2) Response to Argument
In Section I, 
Regarding A, applicant argues Pena et al. does not discloses a first photoactive compound having the formula specified in claim 1 and exhibiting stronger near infrared absorption than visible absorption.
Examiner notes Pena et al. was not relied upon for the teaching of the first photoactive compound having the formula specified in claim 1. Examiner stated in the office action filed on 8/19/2021, that Pena et al. is silent on the first photoactive compound having a structure according to the formula in claim 1.
Regarding B, applicant argues Elfers et al. does not disclose the use of a first photoactive compound with a molecular weight of less than 700 amu, and having the formula specified in claim and exhibiting stronger near infrared absorption than visible absorption.
Elfers et al. teaches a oligithiophene used to as a material to provide increased solar cell efficiency [Abstract and top left of page, page 13901], such as QBT [page 13902, top left of page], which is less than 700 amu.
The compound of QBT has an amu of about 292 meeting the limitations of the claim. 

    PNG
    media_image2.png
    289
    641
    media_image2.png
    Greyscale



Regarding C, applicant argues Weiss et al. does not disclose the use of a first photoactive compound with a molecular weight of less than 700 amu, and having the formula specified in claim and exhibiting stronger near infrared absorption than visible absorption.
 Examiner notes the Weiss et al. reference is relied upon for the second photoactive compound in the rejection, and not the first photoactive compound.
Furthermore, the formula was not taught by Weiss et al., the reference used to teach the formula in claim 1 was  Elfers et al. which corresponded to the first photoactive compound.
Regarding D, applicant argues the combination of references of Elfers and Pena et al.,
Elfers et al. teaches a oligithiophene used to as a material to provide increased solar cell efficiency [Abstract and top left of page, page 13901], such as QBT [page 13902, top left of page], which is less than 700 amu.
The compound of QBT has an amu of about 292 meeting the limitations of the claim. 

    PNG
    media_image2.png
    289
    641
    media_image2.png
    Greyscale



Since Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophene derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the QBT of Elfers et al. in the first visibly transparent photoactive layer of Pena et al. in order to provide a solar cell with higher efficiency by overcoming the Shockley-Quiesser limit [Abstract].
Pena et al. teaches an solar cell which utilizes a material such as a thiophene derivative, and Elfers et al. teaches a compound used in solar cells that is a thiophene derivative, with the motivation as stated above, the examiner believes there is a prima facia case of obviousness for utilizing the QBT of Elfers et al. in the first photoactive layer of Pena et al. in order to provide a solar cell with higher efficiency by overcoming the Shockley-Quiesser limit [Abstract].
In regards to the arguments about “exhibiting stronger near infrared absorption than visible absorption.” Modified Pena et al. teaches all the structural limitations of the claim, the compound from the combination meets the limitation for the formula of claim 1; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “ a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
In Section II,
Regarding A, applicant argues Pena et al., Elfers et al., and Weiss et al. does not discloses a first photoactive compounds in claim 10 and exhibiting stronger near infrared absorption than visible absorption.
Examiner notes Pena et al., Elfers et al., and Weiss et al.  was not relied upon for the teaching of the first photoactive compound having the formula specified in claim 10. Examiner stated in the office action filed on 8/19/2021, that modified Pena et al. is silent on the first photoactive compound having a structure according to the formula in claim 10.
Zotti et al. was relied upon for the teaching of the compounds of claim 10.
Regarding B, applicant argues Zotti et al. does not disclose the first photoactive compound with a molecular weight of less than 700 amu, and exhibiting stronger near infrared absorption than visible absorption.
Zotti et al. provides the following compounds, where the T2CN4 is the same a QBT of Elfers et al. The T3CN4 is the compound for Zotti et al. that is applied to the first photoactive layer of modified Pena et al.

    PNG
    media_image3.png
    352
    410
    media_image3.png
    Greyscale



The T3CN4 has a molecular weight of about 376 amu which is less than 700 amu, and meets the parameters for the formula in claim 10, (examiner notes the R groups in claim 10 is hydrogen, where R definitions are listed in claim 1)
The H4T4CN4 was not replied upon for the combination.
Zotti et al. teaches a quinoidal oligithiophene used as donor and acceptor materials [page 1539, middle right of page], such as T2CN4 and T3CN4 [page 1540, top left of page] 
Since modified Pena et al. teaches the photoactive layer can comprises a organic material such as a thiophene derivative [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the T3CN4 of Zotti et al. in the first visibly transparent photoactive layer of Pena et al. as it is merely the selection of known Oligothiophenes used in active components in organic device in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Regarding C, applicant argues the combination of Pena et al. and Zotti et al. would render Pena et al. unsatisfactory for its intended purpose.
Pena et al. teaches a first photoactive layer can comprise a thiophene deravitive and acceptor and donor materials [0023], the teaching of Elfers et al. teaches a thiophene compound used for photovoltaic for providing improved efficiency, and Zotti et al. teaches a thiophene compound in the form of T2CN4 (same as the QBT of Elfers et al.) and T3CN4 used as acceptor and donor materials; therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the T3CN4 of Zotti et al. in the first visibly transparent photoactive layer of modified Pena et al. as it is merely the selection of known Oligothiophenes used in active components in organic devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regards to the arguments about “exhibiting stronger near infrared absorption than visible absorption.” Modified Pena et al. teaches all the structural limitations of the claim, the compound from the combination meets the limitation for the formula of claim 1; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “ a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).

In Section III,
Regarding A, applicant argues Pena et al, Elfers et al., Weiss et al, and Zotti et al. does not disclose the first photoactive compound with a molecular weight of less than 700 amu, and having the formula specified in claim 21, and exhibiting stronger near infrared absorption than visible absorption.
Pena et al. teaches a first photoactive layer can comprise a thiophene derivative and acceptor and donor materials [0023], the teaching of Elfers et al. teaches a thiophene compound used for photovoltaic for providing improved efficiency, and Zotti et al. teaches a thiophene compound in the form of T2CN4 (same as the QBT of Elfers et al.) and T3CN4 used as acceptor and donor materials; therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the T3CN4 of Zotti et al. in the first visibly transparent photoactive layer of modified Pena et al. as it is merely the selection of known Oligothiophenes used in active components in organic devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regards to the arguments about “exhibiting stronger near infrared absorption than visible absorption.” Modified Pena et al. teaches all the structural limitations of the claim, the compound from the combination meets the limitation for the formula of claim 1; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “ a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding B, applicant argues Pfeiffer et al. does not disclose the first photoactive compound with a molecular weight of less than 700 amu, and having the formula specified in claim 21, and exhibiting stronger near infrared absorption than visible absorption.
The Pfeiffer et al. reference was not replied upon for the first photoactive compound.
In claim 21 and claim 23, the Pfeiffer et al. reference was not relied upon for the teachings in the claim limitations. Examiner acknowledges the typo corresponding to the Pfeiffer et al. reference. Pfeiffer et al. was removed from the rejection, and the typo of Pfeiffer et al. was replaced with Pena et al. The citations remain the same. In a case where the examiner’s answer removes one or more references from the statements of rejection under 35 U.S.C. 103, and relies on the same teachings of the remaining references to support the 35 U.S.C. 103 rejection, the rejection does not constitute a new ground of rejection. In re Kronig, 539 F.2d 1300, 1302, 190 USPQ 425, 427 (CCPA 1976). See MPEP 1207.03(a)
Regarding C, applicant argues the combination of Weiss et al. and Zotti et al. with Pena et al., 
Pena et al. teaches a first photoactive layer can comprise a thiophene derivative and acceptor and donor materials [0023], the teaching of Elfers et al. teaches a thiophene compound used for photovoltaic for providing improved efficiency, and Zotti et al. teaches a thiophene compound in the form of T2CN4 (same as the QBT of Elfers et al.) and T3CN4 used as acceptor and donor materials; therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the T3CN4 of Zotti et al. in the first visibly transparent photoactive layer of modified Pena et al. as it is merely the selection of known Oligothiophenes used in active components in organic devices in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
In regards to the arguments about “exhibiting stronger near infrared absorption than visible absorption.” Modified Pena et al. teaches all the structural limitations of the claim, the compound from the combination meets the limitation for the formula of claim 1; therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a photoactive compound that exhibits a first maximum near-infrared or ultraviolet absorption strength and a first maximum visible absorption strength, wherein the first maximum near-infrared or ultraviolet absorption strength is greater than the first maximum visible absorption strength,” and “ a second visibly transparent photoactive layer exhibiting a second maximum absorption strength in the near-infrared or ultraviolet and a second maximum visible absorption strength, wherein the second maximum absorption strength in the near-infrared or ultraviolet is greater than the second maximum visible absorption strength”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Examiner notes the Weiss et al. reference is relied upon for the second photoactive compound in the rejection, and not the first photoactive compound.
Furthermore, the formula was not taught by Weiss et al., the references used to teach the formula was Elfers et al. which corresponded to the first photoactive compound.
The teaching of Zotti et al. and Elfers et al. do not disclose data of a complete spectrum.
Applicant also describes Pena et al. as a semitransparent photoconversion device.
In the specification of the instant application filed on 6/15/2018, applicant teaches in para. 27, visibly transparent to have absorption in the visible band of 0% to 70%,  visibly transparent materials may transmit 30%-100% of incident visible light, and teaches visibility transparent material are generally considered partially see-through.
The term “partially see-though” can be considered to be semitransparent and would meet the limitation of visibly transparent according the definition by the applicant.
Pena et al. teaches in figure 4 [0030], an absorption of a visible band which shows the amount to be less than 70% indicating the cell of Pena et al. would also meet the limitation of visibly transparent according to the definition by the applicant.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MICHAEL Y SUN/               Primary Examiner, Art Unit 1726                                                                                                                                                                                         
Conferees:
/JEFFREY T BARTON/               Supervisory Patent Examiner, Art Unit 1726                                                                                                                                                                                         
/Michele L Jacobson/                      Primary Examiner                                                                                                                                                                                  
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.